1    Michael P. Sandonato (admitted pro hac vice)    Robert S. Pickens (admitted pro hac vice)
     msandonato@venable.com                          rspickens@venable.com
2    John D. Carlin (admitted pro hac vice)          Sean M. McCarthy (admitted pro hac vice)
     jcarlin@venable.com                             smccarthy@venable.com
3    Natalie Lieber (admitted pro hac vice)          Joyce L. Nadipuram (admitted pro hac vice)
     ndlieber@venable.com                            jlnadipuram@venable.com
4    Christopher M. Gerson (admitted pro hac vice)   Caitlyn N. Bingaman (admitted pro hac vice)
     cgerson@venable.com                             cnbingaman@venable.com
5    Jonathan M. Sharret (admitted pro hac vice)
     jsharret@venable.com
6    Daniel A. Apgar (admitted pro hac vice)
     dapgar@venable.com
7
     VENABLE LLP
8    1290 Avenue of the Americas
     New York, New York 10104-3800
9    Tel: (212) 218-2100
     Fax: (212) 218-2200
10
     Chris Holland (SBN 164053)
11   cholland@hollandlawllp.com
     Lori L. Holland (SBN 202309)
12   lholland@hollandlawllp.com
13   HOLLAND LAW LLP
     220 Montgomery Street, Suite 800
14   San Francisco, CA 94104
     Tel: (415) 200-4980
15   Fax: (415) 200-4989
16   Attorneys for Plaintiffs
17
                                  UNITED STATES DISTRICT COURT
18
                                NORTHERN DISTRICT OF CALIFORNIA
19
                                         OAKLAND DIVISION
20

21
      IN RE KONINKLIJKE PHILIPS PATENT                    Case No. 4:18-cv-01885-HSG-EDL
22    LITIGATION
                                                          JOINT MOTION OF PHILIPS AND
23                                                        YIFANG FOR FURTHER STAY
                                                          PENDING EXECUTION OF
24                                                        SETTLEMENT AGREEMENT;
                                                          [PROPOSED] ORDER
25

26

27

28

                                                     1
                      JOINT MOTION OF PHILIPS AND YIFANG FOR FURTHER STAY
                 PENDING EXECUTION OF SETTLEMENT AGREEMENT; [PROPOSED] ORDER
                                 CASE NO. 4:18-CV-01885-HSG-EDL
1           On May 31, 2019, Plaintiffs Koninklijke Philips N.V. and U.S. Philips Corporation
2    (collectively, “Philips”) and Defendant YiFang USA Inc. d/b/a/ E-Fun, Inc. (“YiFang”) jointly
3    moved the Court to stay this action for sixty (60) calendar days solely as it pertains to the disputes
4    between Philips and YiFang, in order to allow for finalizing and completion of a formal settlement
5    agreement between those parties. Dkt. 661. The Court granted that motion on June 3, 2019, thereby
6    staying the Philips/YiFang matter through August 2, 2019. Dkt. 665.
7           The parties have since come to an agreement on what they believe is a mutually acceptable
8    settlement agreement. Now, the parties need to exchange and approve final drafts of that document,
9    and have it executed by appropriate signatories at Philips and YiFang. The parties will work
10   diligently toward completion of those tasks, and presently believe that an additional 45-day stay of
11   this action will allow the parties to focus their time, effort, and legal resources into final execution of
12   the settlement agreement, rather than in continuing litigation. It is currently contemplated that after
13   execution of the settlement agreement there will be some performance requirements which will need
14   to occur before the case can be formally dismissed. Should these performance requirements not be
15   completed before the expiration of the stay, if appropriate the parties will approach the Court to
16   further extend the stay to allow for their completion.
17          It is well-settled that a district court has discretionary power to stay proceedings in its own
18   court. See Lockyer v. Mirant Corp., 398 F.3d 1098, 1109 (9th Cir. 2005) (citing Landis v. North
19   American Co., 299 U.S. 248, 254 (1936)). In this case, the parties believe that a further stay of
20   proceedings is appropriate to avoid potentially unnecessary further litigation and to conserve judicial
21   resources by entering into a mutual settlement agreement without further involvement by the Court.
22          NOW, THEREFORE, Philips and YiFang hereby stipulate and respectfully request that the
23   Court issue an order that all remaining deadlines in these consolidated cases be stayed solely as they
24   pertain to the disputes between Philips and YiFang for a period of forty-five (45) calendar days from
25   the date of entry of the Court’s Order below. Should the parties for any reason fail to submit a
26   stipulated dismissal of the claims at issue prior to that time, counsel will meet and confer and
27   approach the Court jointly for guidance and/or a further Case Management Conference at that time,
28   if needed.
                                                          2
                       JOINT MOTION OF PHILIPS AND YIFANG FOR FURTHER STAY
                  PENDING EXECUTION OF SETTLEMENT AGREEMENT; [PROPOSED] ORDER
                                  CASE NO. 4:18-CV-01885-HSG-EDL
     Dated: August 4, 2019                           Respectfully submitted,
1
     Chris Holland (SBN 164053)                      /s/ Michael P. Sandonato
2    Lori L. Holland (SBN 202309)                    Michael P. Sandonato (admitted pro hac vice)
     HOLLAND LAW LLP                                 John S. Carlin (admitted pro hac vice)
3    220 Montgomery Street, Suite 800                Christopher S. Gerson (admitted pro hac vice)
     San Francisco, CA 94104                         Natalie D. Lieber (admitted pro hac vice)
4    Telephone: (415) 200-4980                       Jonathan M. Sharret (admitted pro hac vice)
     Fax: (415) 200-4989                             Daniel A. Apgar (admitted pro hac vice)
5    cholland@hollandlawllp.com                      Sean M. McCarthy (admitted pro hac vice)
     lholland@hollandlawllp.com                      Robert S. Pickens (admitted pro hac vice)
6                                                    Joyce L. Nadipuram (admitted pro hac vice)
                                                     Caitlyn N. Bingaman (admitted pro hac vice)
7
                                                     VENABLE LLP
8                                                    1290 Avenue of the Americas
                                                     New York, New York, 10104
9                                                    +1 (212) 218-2100
                                                     +1 (212) 218-2200 facsimile
10                                                   philipsprosecutionbar@venable.com
11                                                   Attorneys for Plaintiffs Koninklijke Philips
12
                                                     N.V. and U.S. Philips Corporation

13

14

15   /s/ Lucian C. Chen
     Lucian C. Chen (pro hac vice)                       Michael Song (Bar No. 243675)
16   Wing K. Chiu (pro hac vice)                         LTL ATTORNEYS LLP
     LUCIAN C. CHEN, ESQ. PLLC                           300 South Grand Avenue, 14th Floor
17   One Grand Central Place                             Los Angeles, California, 90071
     60 East 42nd Street, Suite 4600                     +1 (213) 612-8900
18   New York, New York, 10165                           +1 (213) 612-3773 facsimile
     +1 (212) 710-3007                                   michael.song@ltlattorneys.com
19   +1 (212) 501-2004 facsimile
     lucianchen@lcclegal.com
20
     Attorneys for Defendant YiFang USA, Inc. d/b/a E-Fun, Inc.
21

22

23

24

25

26

27

28

                                                     3
                     JOINT MOTION OF PHILIPS AND YIFANG FOR FURTHER STAY
                PENDING EXECUTION OF SETTLEMENT AGREEMENT; [PROPOSED] ORDER
                                CASE NO. 4:18-CV-01885-HSG-EDL
                                     CIVIL L.R. 5-1(i) ATTESTATION
1
            I, Chris Holland, hereby attest that I have been authorized by counsel for the party listed
2
     above to execute this document on its behalf.
3

4
            Dated: August 4, 2019                               /s/ Chris Holland
5                                                           Chris Holland
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                        4
                     JOINT MOTION OF PHILIPS AND YIFANG FOR FURTHER STAY
                PENDING EXECUTION OF SETTLEMENT AGREEMENT; [PROPOSED] ORDER
                                CASE NO. 4:18-CV-01885-HSG-EDL
                                           [PROPOSED] ORDER
1

2           Having reviewed Plaintiffs Koninklijke Philips N.V. and U.S. Philips Corporation
3    (collectively, “Philips”) and Defendant YiFang USA Inc. d/b/a/ E-Fun, Inc.’s (“YiFang”) Joint
4    Motion for Further Stay Pending Execution of Settlement Agreement (“Motion for Stay”), and good
5    cause being shown,
6           IT IS HEREBY ORDERED THAT:
7           The Motion for Stay is GRANTED. All remaining deadlines solely as they pertain to the
8    disputes between Philips and YiFang are stayed for a period of forty-five (45) calendar days from the
9    date of entry of this Order.
10

11   IT IS SO ORDERED.

12

13
     DATED: _________
             8/5/2019                      ____________________________________
14                                              Hon. Haywood S. Gilliam, Jr.
                                                United States District Judge
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       5
                      JOINT MOTION OF PHILIPS AND YIFANG FOR FURTHER STAY
                 PENDING EXECUTION OF SETTLEMENT AGREEMENT; [PROPOSED] ORDER
                                 CASE NO. 4:18-CV-01885-HSG-EDL
